Citation Nr: 1623756	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected cervical spine disability.  

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left knee.

4.  Entitlement to an increased evaluation for bilateral pes planovalgus with plantar and posterior heel spurs, rated as 10 percent disabling prior to February 20, 2015, and as 30 percent disabling thereafter.  

5.  Entitlement to an increased evaluation for bilateral varicosities, rated as 0 percent disabling prior to February 20, 2015, and as 40 percent disabling thereafter.  

6.  Entitlement to a compensable evaluation for bilateral hearing loss disability.

7.  Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, rated as 30 percent disabling prior to September 1, 2010, as 10 percent disabling between September 1, 2010 and February 20, 2015, and as 20 percent disabling thereafter.   

8.  The propriety of the reduction of the Veteran's disability rating for degenerative arthritis of the cervical spine from 30 to 10 percent, effective September 1, 2010.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to June 1967 and from May 1973 to August 1990. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

In December 2009, the Veteran testified in a personal hearing before the AOJ.  In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing convened at the AOJ.  Transcripts of each hearing have been included in the record.  

In August 2014, the Board remanded the issues on appeal for additional development.  The claims are again before the Board for appellate consideration.  

The record consists solely of electronic claims files, and has been reviewed.  No new and relevant information has been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2015.  

The issue regarding rating reduction of cervical spine arthritis must be remanded for issuance of a SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  That issue and the issue regarding an increased rating for cervical spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's COPD is not related to service or to respiratory problems he experienced during service, may not be presumed related to service, and is unrelated to service-connected disability.  

2.  During the appeal period, the Veteran's right knee disability has not been manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.

3.  During the appeal period, the Veteran's left knee disability has not been manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, limitation of extension of 15 degrees or more, impairment of the tibia or fibula, or genu recurvatum.

4.  Prior to February 20, 2015, the evidence indicated that the Veteran's pes planus did not cause severe disability.  

5.  Since February 20, 2015, the evidence has indicated that the Veteran's pes planus has not caused pronounced disability.  

6.  From April 18, 2007 to February 20, 2015, bilateral varicose veins caused intermittent edema.      

7.  Since February 20, 2015, bilateral varicose veins have caused persistent stasis pigmentation and persistent edema.  

8.  Throughout the period of the appeal, the Veteran's bilateral hearing loss disability has been manifested by no worse than level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria for a rating in excess of 10 percent, for service-connected right knee osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2015).

3.  The criteria for a rating in excess of 10 percent, for service-connected left knee osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

4.  Prior to February 20, 2015, the criteria for a rating in excess of 10 percent, for service-connected bilateral pes planovalgus with plantar and posterior heel spurs, had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

5.  Since February 20, 2015, the criteria for a rating in excess of 30 percent, for service-connected bilateral pes planovalgus with plantar and posterior heel spurs, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

6.  From April 18, 2007 to February 20, 2015, the criteria for a separate 10 percent rating, for service-connected right varicose veins, had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 (2015).

7.  From April 18, 2007 to February 20, 2015, the criteria for a separate 10 percent rating, for service-connected left varicose veins, had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 (2015).

8.  Since February 20, 2015, the criteria for a separate 40 percent rating, for service-connected varicose veins in the right leg, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 (2015).

9.  Since February 20, 2015, the criteria for a separate 40 percent rating, for service-connected varicose veins in the left leg, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 (2015).

10. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

In this matter, the duty to notify the Veteran was satisfied by way of several letters to the Veteran dated between April 2008 and May 2015.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in the May 2015 SSOC.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).       

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  VA obtained the Veteran's STRs, and available post-service medical records relevant to his claims to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in April 2011. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Acting VLJ noted the appellate issues decided herein, and discussed with the Veteran the types of evidence that would support his claims.  Moreover, to further assist the Veteran, the Acting VLJ remanded this matter for additional medical inquiry and development.  The Board further notes that the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.
 
II.  The Claim for Service Connection

The Veteran seeks service connection for COPD, which he claims was incurred during service, or developed secondarily as the result of service-connected cervical spine disability.   

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence documents that the Veteran complained of respiratory problems during service.  His STRs document complaints related to bronchitis and sinuses.  The evidence also documents that he has COPD.  This diagnosis is noted in private and VA medical evidence dated throughout the appeal period (i.e., since April 2008) to include a February 2015 VA compensation examination report, provided pursuant to the Board's August 2014 remand directives.  

In deciding whether COPD relates to service or to the service-connected neck disability, the Board will address the relevant theories of service connection separately below.  

      A.  Presumptive service connection under 38 C.F.R. § 3.309(e)

The Veteran asserts that he developed COPD due to herbicides and chemical exposure during his service in Vietnam.  He served in the Republic of Vietnam from April 1966 to June 1967.  

VA regulations provide for presumptive service connection for certain disorders that may have resulted from service in Vietnam.  A veteran who had active military, naval, or air service in Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii).  This list includes many disorders to include lung cancer, but does not include COPD.  So, although the Veteran served in Vietnam during the Vietnam Era, his COPD cannot be presumed related to service under 38 C.F.R. § 3.309(e).  

	
      
B.  Direct service connection under 38 C.F.R. § 3.303

A direct service connection finding for COPD is unwarranted as well.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence indicates that neither the in-service respiratory complaints, nor the Veteran's presumed exposure to herbicides, is related to his current COPD.  

The record contains two statements from physicians addressing this issue. 

The first statement addressing the issue of medical nexus is from the Veteran's private physician.  In an October 2007 report, the physician listed the Veteran's several disabilities, to include orthopedic and neurological disorders in addition to COPD, and stated that it was "highly possible" that the disorders "could be" related to "toxic exposure" during service.   The Board finds this statement to be of limited probative value.  The statement does not explain the way in which COPD might relate to exposure.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data).  Further, the statement is speculative because the physician - by addressing possibility - does not address the issue of probability.  The physician merely indicated that a medical nexus was possible.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

By contrast, the second medical opinion is of greater probative value.  In the February 2015 VA compensation examination report, the examiner indicated a review of the claims file, detailed the Veteran's medical history to include in-service bronchial and sinus problems, and interviewed and examined the Veteran.  The examiner found the Veteran's COPD likely unrelated to service, and explained that, while COPD may be related to "smoking, alpha 1 antitrypsin deficiency, genetic and environmental factors[,]" COPD is not related to issues such as sinus problems, or even herbicide exposure.  As this opinion is based on the evidence of record, addresses probability, and is explained, the opinion is persuasive.  See Bloom, supra.  Furthermore, the entirety of the evidence tends to support this examiner's opinion.  The STRs do not note COPD during service, and the earliest evidence of COPD following service is dated in the mid 2000s, over 15 years after military discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

In sum, the medical evidence countering the Veteran's claim preponderates against his claim and the October 2007 private report he presented into evidence.  See Gilbert, supra.    

	C.  Secondary service connection under 38 C.F.R. § 3.310

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran alternatively asserts that service-connected cervical spine disability and associated neurological symptomatology caused his COPD.  A finding of secondary service connection is unwarranted, however.  

The February 2015 VA examiner also commented on this particular aspect of the Veteran's service connection claim.  The examiner found it less than likely that the COPD relates to neck problems.  The examiner specifically stated that neck problems do not cause or aggravate COPD, and supported the opinion by reiterating that "COPD may be related to smoking, alpha 1 antitrypsin deficiency, and genetic factors[,]" but that the medical "[l]iterature is clear that cervical spine disability does not cause or aggravate COPD.  Cervical spine condition is a musculoskeletal disorder while COPD is a pulmonary disability and both are not related etiologically."  See Bloom, supra.  

The Veteran's lay assertions have been considered here.  Laypersons are competent to offer evidence regarding observable symptomatology such as breathing difficulty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay assertions regarding his difficulty breathing during and since service are of probative value.  His detailed lay assertions regarding the way in which he believes his COPD developed were considered closely.  However, his assertions are not persuasive.  While competent to report symptoms, the Veteran is not competent to diagnose himself with a lung disease, or to determine its etiology.  These questions are complex medical issues dealing with a disease within the lungs, an internal pathology beyond his capacity to observe.  Thus, the medical evidence addressing direct and secondary service connection is of more probative.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And that evidence preponderates against the claim here.  38 C.F.R. § 3.102.  

Based on the foregoing, service connection for COPD is unwarranted on a presumptive basis under 38 C.F.R. § 3.309(e), a direct basis under 38 C.F.R. § 3.303, or a secondary basis under 38 C.F.R. § 3.310.  

III.  The Claims for Increased Ratings

The Veteran seeks higher disability ratings for service-connected knee, neck, foot, vein, and hearing loss disabilities.  

The Veteran retired from military service in August 1990.  Since September 1990, he has been service connected for disorders in the right knee, neck, and feet, and for varicose veins and hearing loss.  38 C.F.R. § 3.400(b)(2)(B)(2)(i).  Since December 2006, service connection for left knee disability has been in effect.  On April 18, 2008, VA received the Veteran's claims for increased ratings for each of these disorders.  In the December 2008 rating decision on appeal, the RO denied the claims.  In decisions rendered during the appeal period, the RO granted increased ratings for the neck, foot, and vein disabilities.  Nevertheless, the Veteran continues to seek higher disability ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).       

In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from April 18, 2007, which is one year prior to the date of claim for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The relevant evidence in this matter consists of private and VA treatment records, the Veteran's lay assertions and those from his spouse, and VA compensation examination reports (some by QTC Medical Services) dated throughout the appeal period since April 2008.  In the reports of record, each of the VA examiners detailed the Veteran's history of injury during service, and noted the Veteran's complaints of painful use.  Further, each examiner detailed the Veteran's medical history, indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in each report are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom, supra.  

The Board will address separately below each of the disabilities at issue here.    

	A.  Knees

The Veteran has separate 10 percent ratings for osteoarthritis in each knee.  The disorders are rated under the hyphenated DCs 5010-5260 of 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.20.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015). 
  
Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a (2015).  Limitation of motion is addressed under DCs 5260 and 5261.  As the Veteran has been rated as 10 percent disabled in each knee during the appeal period, the Board will address whether a rating in excess of 10 percent has been warranted since April 2007.  Under DC 5260, the next-highest rating above 10 percent (20 percent) is warranted for flexion limited to 30 degrees, while DC 5261 authorizes the next-highest rating above 10 percent (20 percent) for limitation of extension of 15 degrees.  The evidence demonstrates throughout the appeal period that the Veteran has not had limitation of motion in the knees that would warrant an increased rating to 20 percent under either DC 5260 or DC 5261.  

The Veteran underwent three VA compensation examinations of his knees during the appeal period.  

An April 2007 VA examiner diagnosed the Veteran with degenerative joint disease in each knee.  The examiner noted no signs of abnormal weight bearing, noted a normal posture, but did note bilateral crepitus, and noted an abnormal gait, a slight limping type gait, secondary to the knee problems.  The examiner noted no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, or guarding of movement.  All ligament and meniscus testing was within normal limits.  The examiner noted pain-free flexion of 68 degrees of the right knee, and 56 degrees of the left knee, and pain-free extension in each knee to 0 degrees or less.  The examiner indicated that repetitive use testing did not cause additional limitation such as fatigue, weakness, lack of endurance and incoordination. 

A May 2008 VA examiner diagnosed the Veteran with bilateral knee osteoarthritis.  The examiner stated that the Veteran had not undergone surgery on either knee.  The examiner noted no signs of abnormal weight bearing, noted a normal posture and gait, but also noted slow gait, and bilateral tenderness and crepitus.  All ligament and meniscus testing was within normal limits.  On range of motion testing, the examiner noted pain-free flexion to 60 degrees in the right knee and to 90 degrees in the left knee, and noted full pain-free extension to 0 degrees.  The examiner indicated that repetitive use testing did not cause additional limitation such as fatigue, weakness, lack of endurance and incoordination. 

A February 2015 VA examiner noted degenerative arthritis and periostitis in both knees, and noted that, in 2007, the Veteran had "hyaluronidase injections" in both knees.  The Veteran reported that his knees no longer cause frequent pain because he was unemployed and inactive.  The Veteran reported no flare ups, functional loss, or functional impairment in his knees.  On examination, the examiner noted full and normal strength without evidence of atrophy, crepitus, tenderness of soft tissue, or pain on weight bearing.  Ligament and meniscus testing was within normal limits.  The examiner noted no evidence of ankylosis, effusion, or subluxation.  On range of motion testing, the examiner noted bilateral pain-free flexion to 120 degrees.  On testing extension, the examiner noted limitation between 0 to 10 degrees.  The examiner indicated that repetitive use testing did not cause additional limitation such as pain, fatigue, weakness, lack of endurance and incoordination.

In sum, the evidence generated by these examinations does not form the basis for a rating in excess of 10 percent for either knee during the appeal period.  The Board notes that extension limitation in the left knee noted in February 2015 formed the basis of the RO's decision to rate the Veteran for compensable limitation of motion under DC 5261, rather than under DC 5003.  Nevertheless, even with the change in DCs, the assigned rating of 10 percent did not change.  

In assessing the claims, the Board has considered the Veteran's complaints of pain and limitation of motion.  This evidence is probative because the Veteran is competent to provide the evidence.  However, the lay evidence does not challenge the specific medical findings from three VA examiners regarding whether the criteria of DCs 5260 and 5261 for an increased rating have been approximated.  The medical evidence consistently shows pain-free flexion beyond 30 degrees, and pain-free extension beyond 15 degrees.  Thus, ratings in excess of 10 percent under these two provisions would be unwarranted.    

Finally, the other DCs pertaining to knee injuries are not relevant here because the evidence does not indicate ankylosis, recurrent subluxation, lateral instability, cartilage disability, residuals of knee surgery, genu recurvatum, or tibia/fibula disability.  38 C.F.R. § 4.71a (2015), DCs 5256-59, 5262-63.  

	B.  Feet 

The Veteran's bilateral foot disability was rated as 10 percent disabling prior to February 20, 2015, and has been rated as 30 percent disabling since.  

Foot disabilities are rated under DCs 5276 through 5284 of 38 C.F.R. § 4.71a.  The Veteran's foot disorder has been rated under DC 5276 of 38 C.F.R. § 4.71a.  Under DC 5276, ratings of 10, 30, and 50 percent are authorized for bilateral pes planus.  As the Veteran has been rated as at least 10 percent disabled during the appeal period, the criteria for 30 and 50 percent ratings will be addressed.  A 30 percent rating is warranted under DC 5276 for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The Veteran underwent two VA compensation examinations of his feet during the appeal period.  

The May 2008 VA examiner noted that the Veteran's feet did not reveal abnormal weight bearing signs.  The posture was described as normal, and the gait as normal but slow.  On examination, the examiner noted slight tenderness on the plantar surface bilaterally, but active motion in the metatarsophalangeal joints of each great toe.  The examiner noted pain on motion in the toes.  The examiner noted no deformities, and found the Achilles tendon well aligned bilaterally.  The examiner also found no hammertoes, Morton's metatarsalgia, or hallux rigidus, but did find slight hallux valgus bilaterally.  The examiner noted that the Veteran wore arch supports.  The examiner also noted x-ray evidence showing osteoarthritis.  

The February 2015 VA examiner noted diagnoses of flat feet and heel spurs.  The examiner indicated that the Veteran used orthotic inserts.  The Veteran reported that the pain from heel spurs was not significant because he was not active.  The Veteran indicated no flare ups, functional loss, or functional impairment.  The examiner stated that the "Veteran denies any current disability related to bilateral pes planovalgus with plantar and posterior heel spurs.  This is because of his sedentary life style now."  Nevertheless, the report does note that the Veteran reported pain on using his feet.  

In sum, the evidence of record dated since April 2007 is clear that the Veteran has experienced pain in his feet.  This is demonstrated by the Veteran's competent lay assertions, and by the two VA reports, each of which corroborate the Veteran's complaints by noting disorders, limitation, and pain in the arch areas of each foot.  See Jandreau, supra.  Even though the Veteran has reported reduced activity in recent years and, as the result, reduced symptoms, he nevertheless continues to have painful feet.  As such, a compensable rating has been warranted for the entire appeal period under DC 5276.   

A rating in excess of 10 percent had been unwarranted prior to February 20, 2015, however.  The evidence dated prior to February 2015 did not indicate severe flatfoot, marked deformity, swelling or characteristic callosities.  This is clear from findings in May 2008, and by the absence of evidence of foot disability in private and VA treatment records.  Furthermore, a rating in excess of 30 percent has been unwarranted since February 20, 2015.  The evidence has not indicated pronounced flatfoot, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Rather, the evidence has demonstrated that, though the Veteran experiences pain on use, his feet do not manifest the pronounced deformity reserved for a 50 percent rating under DC 5276.  38 C.F.R. § 4.71a.  

The Board has considered whether, based on the medical findings of slight hallux valgus, the sole 10 percent rating for hallux valgus under DC 5280 would be warranted.  However, a separate rating would not be warranted here.  First, a rating under DC 5280 is warranted for surgical resection of a metatarsal head, or for severe disability equivalent to an amputated big toe.  The VA examiner in May 2008 described the valgus as slight, while the February 2015 examiner did not comment at all on the issue.  Further, the treatment records do not indicate anything more than slight disability associated with hallux valgus.  The second reason why a separate rating would be unwarranted here is that awarding two separate disability ratings under DCs 5276 and 5280 would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the 10 and 30 percent ratings assigned during the appeal period contemplate pain and limitation in range of motion.  Accordingly, the Board finds that a separate rating for the feet would be based on overlapping or duplicate symptomatology. 

Finally, the other DCs pertaining to foot disabilities are not relevant here because the evidence does not indicate weak foot, claw foot, metatarsalgia, Morton's neuroma, hallux rigidus, hammertoes, or malunion or nonunion disorders involving the foot.  See 38 C.F.R. § 4.71a, DCs 5277-78, 5281-83.  

      C.  Varicose veins

The Veteran's bilateral varicose veins disability was rated as 0 percent disabling prior to February 20, 2015, and has been rated as 40 percent disabling since.  The disorder has been evaluated under DC 7120 of 38 C.F.R. § 4.104. 

Under DC 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120.

The Veteran underwent two VA compensation examinations of his veins during the appeal period - in May 2008 and February 2015.  

The May 2008 VA examiner noted the Veteran's varicose veins and noted his complaints of leg pain from walking, and intermittent swelling and "dark pigmentation."  The Veteran reported that he was not then under any treatment for the disorder.  The examiner found no skin disease, scars, ulcers, edema, elevated edema, stasis pigmentation, or eczema on the legs.  The examiner noted slow but normal gait, and described the lower extremities as normal.    

The February 2015 VA examiner found the Veteran with bilateral varicose veins, and noted symptoms such as persistent stasis pigmentation and persistent edema.  The examiner noted no scars, ulceration, eczema, and noted no evidence of post-phlebetic syndrome.  The Veteran reported that he used stockings for relief of his symptoms, but also indicated that, due to reduced activity, he was not then experiencing "any current symptoms."  

The Board has searched VA and private treatment records for evidence pertaining to the varicose veins.  Based on the treatment records, and on the Veteran's lay assertions, a 10 percent rating should be assigned before February 2015 for intermittent edema.  Although the May 2008 VA examiner found no edema, the Veteran has continued to assert during the appeal period that he has edema in his legs after exertion, and his assertions are supported by treatment records (e.g., VA treatment record dated in September 2009 and March 2010), which indicate at least intermittent edema.  Thus a 10 percent rating is warranted prior to February 20, 2015.  A 30 percent rating is unwarranted prior to that date, however, inasmuch as the evidence does not indicate persistent edema.  38 C.F.R. § 4.104, DC 7120.  

The 40 percent rating was assigned because, since the February 20, 2015 examination, the evidence has indicated persistent edema and stasis pigmentation.  The evidence does not indicate that the next-highest rating of 60 percent would be warranted from February 2015 - as noted by the February 2015 examiner, the evidence does not indicate persistent ulceration.  As such, a rating in excess of 40 percent is unwarranted.  38 C.F.R. § 4.104, DC 7120.  

Lastly, as noted by the Veteran in a May 2015 statement, DC 7120 directs that a separate evaluation be assigned for each leg where compensable ratings have been found warranted.  Hence, separate 10 and 40 percent ratings will be assigned below for varicose veins in each leg.  38 C.F.R. § 4.104, DC 7120.  

In weighing the evidence pertaining to the claims for increased ratings, the Board has considered the Veteran's lay assertions regarding the pain and limitation he experiences in his legs and feet.  He is competent to offer such evidence and his statements are of probative value.  See Jandreau, supra.  However, the medical findings of record are of greater evidentiary value.  These findings present objective medical evidence into the record.  Further, the nature and specific degree of the Veteran's disability has been addressed in detail by the medical professionals.  Thus, while the Veteran is competent to describe his pain and limitation, the Board finds the medical determinations more persuasive.  See Woehlaert, supra.  

	D.  Hearing loss disability

The Veteran claims entitlement to a compensable rating for bilateral hearing loss.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The Veteran has undergone two VA audiology examinations during the appeal period.  

In the first of the VA examinations, in May 2008, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
30
40
60
65
49
LEFT
30
35
60
70
49

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the right ear and 100 percent in the left ear.  

Applying the results to the Table VI chart results in level I hearing in each ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  In short, these results do not exceed the criteria for a 0 percent evaluation.  

In the second VA examination, in February 2015, the VA examiner noted the following puretone thresholds, in decibels: 



Hertz (decibels)

1000
2000
3000
4000
Avg.
RIGHT
10
45
55
65
44
LEFT
15
40
60
70
46

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent in the right ear and 92 percent in the left ear.  

Applying the results to the Table VI chart result in level I hearing in each ear.  Applying these results to the Table VII chart results in a noncompensable evaluation.  As with the May 2008 VA audiometric test results, these results do not exceed the criteria for a 0 percent evaluation.    

Regarding functional impact, the May 2008 examiner described the hearing loss as mild to moderate bilateral high frequency sensorineural hearing loss.  He noted the Veteran's reported "difficulty hearing and understanding speech in the presence of background noise[.]"  Similarly, the February 2015 examiner noted the Veteran's complaints of hearing with background noise, and stated that he "is likely to encounter difficulty hearing speech and other environmental sounds in adverse environments, particular in the presence of significant levels of background noise."  Nevertheless, the examiner stated that "this Veteran would be able to function successfully in a work environment with limited functional impact.  Thus, this [V]eteran's disabilities of tinnitus and hearing loss would not render him unable to
secure or maintain substantially gainful employment or render him unable
to successfully complete activities of daily living."  See Martinak, supra.    

Considering the examination results noted above, an initial schedular rating in excess of 0 percent is not warranted under the provisions of 38 C.F.R. § 4.85, Table VII, for the entire period of the appeal.  See Lendenmann, supra.  

      E.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disabilities at issue - knee, foot, vein, hearing - are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.85, 4.104.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted schedular ratings higher than those granted here.  The schedular criteria directly address the level of disability that he has experienced during the appeal period for each disorder.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not indicate that the disorders at issue cause marked absence from work or result in in-patient hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  Though the Veteran has indicated that his disorders cause him discomfort and reduced capacity for hearing, the evidence does not indicate that his disorders prevent him from working.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra. 

Finally, the Board notes that the Veteran has been in receipt of a total disability rating based on individual unemployability since December 2007.  


ORDER

Entitlement to service connection for COPD is denied.   

Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis is denied. 

Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis is denied.

Prior to February 20, 2015, entitlement to an evaluation in excess of 10 percent, for bilateral pes planovalgus with plantar and posterior heel spurs, is denied.

From February 20, 2015, entitlement to an evaluation in excess of 30 percent, for bilateral pes planovalgus with plantar and posterior heel spurs, is denied.  

From April 18, 2007 to February 20, 2015, entitlement to a 10 percent evaluation for right leg varicose veins, is granted, subject to the laws and regulations governing the payment of monetary awards.  

From April 18, 2007 to February 20, 2015, entitlement to a 10 percent evaluation for left leg varicose veins, is granted, subject to the laws and regulations governing the payment of monetary awards.  

From February 20, 2015, entitlement to a separate 40 percent evaluation for right leg varicose veins, is granted, subject to the laws and regulations governing the payment of monetary awards.  

From February 20, 2015, entitlement to a separate 40 percent evaluation for left leg varicose veins, is granted, subject to the laws and regulations governing the payment of monetary awards.  

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.  


REMAND

A remand is warranted for issuance of a SOC.  See Manlincon, supra.  

In a June 2010 rating decision, the RO reduced the rating assigned for cervical spine arthritis from 30 to 10 percent, effective September 1, 2010.  In October 2010 and April 2011 statements, the Veteran expressed disagreement with the rating reduction.  A SOC should be issued in response.  The SOC should address not merely the appropriate rating during the relevant time period, but also the propriety of the rating reduction.   

The increased rating claim for cervical spine arthritis, which was timely appealed to the Board, must be remanded as well because it is inextricably intertwined with the issue regarding the propriety of the rating reduction.  As such, the two issues should be decided together on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).    

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC addressing the propriety of the June 2010 decision to reduce the disability rating for cervical spine arthritis from 30 to 10 percent effective September 1, 2010.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this issue and be given an opportunity to respond.  Only if the Veteran responds by submitting a timely substantive appeal, should the issue be returned to the Board.

2.  The issue regarding an increased rating for cervical spine arthritis should then be readjudicated in light of the evidence of record to include any decision rendered on the issue addressed in paragraph (1) above.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

Please note that the issue regarding an increased rating is inextricably intertwined with the issue regarding the rating reduction and cannot be resolved until the rating reduction issue has been finally adjudicated, or has been appealed to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


